Citation Nr: 0816343	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  03-29 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to August 5, 2001, 
for the award of service connection for diabetes mellitus.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's diabetes mellitus for the period 
prior to January 7, 2003.  

3.  Entitlement to a disability evaluation in excess of 40 
percent for the veteran's diabetes mellitus for the period on 
and after January 7, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1965 until 
August 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which established 
service connection for diabetes mellitus; assigned a 20 
percent evaluation for that disability; and effectuated the 
award as of August 5, 2001.  In August 2003, the RO increased 
the evaluation for the veteran's diabetes mellitus from 20 to 
40 percent and effectuated the award as of August 11, 2003.  
In September 2004, the RO increased the evaluation for the 
veteran's diabetes mellitus from 20 to 40 percent for the 
period from January 7, 2003, to August 10, 2003.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
diabetes mellitus.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to an evaluation in 
excess of 20 percent for the veteran's diabetes mellitus for 
the period prior to January 7, 2003, and an evaluation in 
excess of 40 percent for his diabetes mellitus for the period 
on and after January 7, 2003.  The veteran is not prejudiced 
by such action.  The Board has not dismissed any issue and 
the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue is 
styled.  

The issues of the veteran's entitlement to an evaluation in 
excess of 20 percent for the period prior to January 7, 2003, 
and an evaluation in excess of 40 percent for the period on 
and after January 7, 2003, for his diabetes mellitus are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  

FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.  He was 
initially diagnosed with Type II diabetes mellitus in either 
1993 or 1994.  

2.  The veteran's informal claim of entitlement to service 
connection for Type II diabetes mellitus was received by the 
RO on August 5, 2002.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 5, 2001 
for the award of service connection for diabetes mellitus 
have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.114, 3.155, 
3.159, 3.326(a) 3.400, 3.816 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
the VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, the VA is required to notify the 
veteran of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  The VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Upon receipt of an application for service connection, the VA 
is required to review the information and evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability evaluation and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

In reviewing the veteran's claim for an earlier effective 
date for the award of service connection for diabetes 
mellitus , the Board observes that the RO issued VCAA notices 
to the veteran in September 2002 and October 2003, which 
informed the veteran of the evidence generally needed to 
support a claim of entitlement to service connection and the 
assignment of an evaluation and effective date of an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  Such notice effectively informed him of the need to 
submit any relevant evidence in his possession.  

The VA has attempted to secure all relevant documentation.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588)


II.  Historical Review

The veteran served in the Republic of Vietnam.  In May 2001, 
the Secretary of VA amended the provisions of 38 C.F.R. 
§§ 3.307, 3.309 applicable to the presumption of service 
connection for disabilities associated with Agent Orange and 
other herbicide exposure to include Type II diabetes 
mellitus.  The amended regulations were effectuated as of 
July 9, 2001.  

In Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 
(Fed. Cir. 2002), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that the correct 
effective date for the amended version of 38 C.F.R. §§ 3.307, 
3.309 was May 8, 2001.  

In July 2002, the veteran submitted a claim of entitlement to 
service connection for diabetes mellitus secondary to Agent 
Orange exposure.  The veteran's claim was received by the RO 
on August 5, 2002.  A July 2002 written statement from Mary 
R. McCullough, M.D., notes that the veteran was initially 
diagnosed with non-insulin dependent diabetes mellitus on 
February 24, 1994.  A December 2002 written statement from 
Dr. McCullough conveys that she had treated the veteran since 
1987.  The veteran developed diabetes mellitus in 1994.  

In November 2002, the RO established service connection for 
diabetes mellitus; assigned a 20 percent evaluation for that 
disability; and effectuated the award as of August 5, 2001.  

In his January 2003 notice of disagreement, the veteran 
acknowledged that he had initially submitted a claim of 
entitlement to service connection for diabetes mellitus in 
July 2002 only after his mother had informed him that about 
the relevant legislative changes.  A January 2003 written 
statement from Dr. McCullough indicates that the veteran had 
been "treated for diabetes since 1993."
III.  Effective Date

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  
Where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. § 5110(g) (West 2002).  

Title 38 of the Code of Federal Regulations (2007) clarifies 
that an award of direct service connection will be effective 
on the day following separation from active military service 
or the date on which entitlement arose if the claim is 
received within one year of separation from service.  
Otherwise, the effective date shall be the date of receipt of 
the veteran's claim or the date on which entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2007).  
Generally, where the award of service connection is based 
upon liberalizing laws and VA issues, the provisions of 38 
C.F.R. § 3.114 (2005) are for application.  38 C.F.R. 
§ 3.400(p) (2007).  

The provisions of 38 C.F.R. § 3.114 (2007), in pertinent 
part, direct that:

  (a)  Effective date of award.  Where 
pension, compensation, or dependency and 
indemnity compensation is awarded or 
increased pursuant to a liberalizing law, 
or a liberalizing VA issue approved by 
the Secretary or by the Secretary's 
direction, the effective date of such 
award or increase shall be fixed in 
accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
Where pension, compensation, or 
dependency and indemnity compensation is 
awarded or increased pursuant to a 
liberalizing law or VA issue which became 
effective on or after the date of its 
enactment or issuance, in order for a 
claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.  
  (1)  If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within 1 year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.  
  (2)  If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of 
entitlement.  
  (3)  If a claim is reviewed at the 
request of the claimant more than 1 year 
after the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
receipt of such request.  

In reference to effective dates for awards of service 
connection for disabilities incurred secondary to Agent 
Orange exposure, the provisions of 38 C.F.R. § 3.816 (2007), 
in pertinent part, clarify that:  

  (a)  Purpose.  This section states 
effective-date rules required by orders 
of a United States district court in the 
class-action case of Nehmer v. United 
States Department of Veterans Affairs, 
No. CV-86-6160 TEH (N.D. Cal.).  
  (b)  Definitions.  For purposes of this 
section --
(1)  Nehmer class member means:
(i)  A Vietnam veteran who has a covered 
herbicide disease; or
(ii)  A surviving spouse, child, or 
parent of a deceased Vietnam veteran who 
died from a covered herbicide disease.
(2)  Covered herbicide disease means a 
disease for which the Secretary of 
Veterans Affairs has established a 
presumption of service connection before 
October 1, 2002 pursuant to the Agent 
Orange Act of 1991, Public Law 102-4, 
other than chloracne.  Those diseases 
are:
(i)  Type 2 Diabetes (Also known as type 
II diabetes mellitus or adult-onset 
diabetes).
(ii)  Hodgkin's disease.
(iii)  Multiple myeloma.
(iv)  Non-Hodgkin's lymphoma.
(v)  Acute and Subacute peripheral 
neuropathy.
(vi)  Porphyria cutanea tarda.
(vii)  Prostate cancer.
(viii)  Respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea).
(ix)  Soft-tissue sarcoma (as defined in 
Sec. 3.309(e)).
  (c)  Effective date of disability 
compensation.  If a Nehmer class member 
is entitled to disability compensation 
for a covered herbicide disease, the 
effective date of the award will be as 
follows:
(1) If VA denied compensation for the 
same covered herbicide disease in a 
decision issued between September 25, 
1985 and May 3, 1989, the effective date 
of the award will be the later of the 
date VA received the claim on which the 
prior denial was based or the date the 
disability arose, except as otherwise 
provided in paragraph (c)(3) of this 
section.  A prior decision will be 
construed as having denied compensation 
for the same disease if the prior 
decision denied compensation for a 
disease that reasonably may be construed 
as the same covered herbicide disease for 
which compensation has been awarded.  
Minor differences in the terminology used 
in the prior decision will not preclude a 
finding, based on the record at the time 
of the prior decision, that the prior 
decision denied compensation for the same 
covered herbicide disease.
(2)  If the class member's claim for 
disability compensation for the covered 
herbicide disease was either pending 
before VA on May 3, 1989, or was received 
by VA between that date and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for the covered disease, the 
effective date of the award will be the 
later of the date such claim was received 
by VA or the date the disability arose, 
except as otherwise provided in paragraph 
(c)(3) of this section.  A claim will be 
considered a claim for compensation for a 
particular covered herbicide disease if:
(i)  The claimant's application and other 
supporting statements and submissions may 
reasonably be viewed, under the standards 
ordinarily governing compensation claims, 
as indicating an intent to apply for 
compensation for the covered herbicide 
disability; or 
(ii)  VA issued a decision on the claim, 
between May 3, 1989 and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for the covered disease, in 
which VA denied compensation for a 
disease that reasonably may be construed 
as the same covered herbicide disease for 
which compensation has been awarded.
(3)  If the class member's claim referred 
to in paragraph (c)(1) or (c)(2) of this 
section was received within one year from 
the date of the class member's separation 
from service, the effective date of the 
award shall be the day following the date 
of the class member's separation from 
active service.
(4)  If the requirements of paragraph 
(c)(1) or (c)(2) of this section are not 
met, the effective date of the award 
shall be determined in accordance with 
Sec. 3.114 and 3.400.  

***

  (e)  Effect of other provisions 
affecting retroactive entitlement.  
(1)  General.  If the requirements 
specified in paragraphs (c)(1) or (c)(2) 
or (d)(1) or (d)(2) of this section are 
satisfied, the effective date shall be 
assigned as specified in those 
paragraphs, without regard to the 
provisions in 38 U.S.C. 5110(g) or Sec. 
3.114 prohibiting payment for periods 
prior to the effective date of the 
statute or regulation establishing a 
presumption of service connection for a 
covered herbicide disease.  However, the 
provisions of this section will not apply 
if payment to a Nehmer class member based 
on a claim described in paragraph (c) or 
(d) of this section is otherwise 
prohibited by statute or regulation, as, 
for example, where a class member did not 
qualify as a surviving spouse at the time 
of the prior claim or denial.  
(2)  Claims Based on Service in the 
Republic of Vietnam Prior To August 5, 
1964.  If a claim referred to in 
paragraph (c) or (d) of this section was 
denied by VA prior to January 1, 1997, 
and the veteran's service in the Republic 
of Vietnam ended before August 5, 1964, 
the effective-date rules of this 
regulation do not apply.  The effective 
date of benefits in such cases shall be 
determined in accordance with 38 U.S.C. 
§ 5110.  If a claim referred to in 
paragraph (c) or (d) of this section was 
pending before VA on January 1, 1997, or 
was received by VA after that date, and 
the veteran's service in the Republic of 
Vietnam ended before August 5, 1964, the 
effective date shall be the later of the 
date provided by paragraph (c) or (d) of 
this section or January 1, 1997.  

***

  (g)  Awards covered by this section. 
This section applies only to awards of 
disability compensation or DIC for 
disability or death caused by a disease 
listed in paragraph (b)(2) of this 
section. 

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or his duly authorized representative may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2007).  

The veteran served in the Republic of Vietnam.  He was 
initially diagnosed with diabetes mellitus in either 1993 or 
1994.  In July 2002, the veteran submitted a claim of 
entitlement to service connection for diabetes mellitus which 
was received by the RO on August 5, 2002.  The record is 
devoid of any other documentation dated prior to August 5, 
2002, which could constitute an informal claim for service 
connection for diabetes mellitus.  Indeed, the veteran has 
acknowledged that he did not file such a claim prior to July 
2002.  38 C.F.R. § 3.155 (2007).  

As his original claim for service connection for diabetes 
mellitus was received on August 5, 2002, a date following the 
effective date of amended 38 C.F.R. §§ 3.307, 3.309 
establishing the presumption of service connection for Type 
II diabetes mellitus secondary to Agent Orange exposure, the 
assignment of the appropriate effective date for the award of 
service connection is governed by 38 C.F.R. §§ 3.114, 
3.400(p) (2007).  38 C.F.R. § 3.816(c)(4) (2007).  

Service connection for diabetes mellitus was awarded under 
the provisions of amended 38 C.F.R. §§ 3.307, 3.309.  The 
veteran met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law.  His 
claim was received more than one year of that date.  
Therefore, the appropriate effective date for the award of 
service connection for Type II diabetes mellitus is August 5, 
2001, the date one year prior to the receipt of his claim.  
38 C.F.R. § 3.114(a)(3) (2007).  


ORDER

An effective date prior to August 5, 2001 for the award of 
service connection for diabetes mellitus is denied.


REMAND

In July 2005, the accredited representative submitted claims 
of entitlement to service connection for a chronic skin 
disorder to include fungal infections and chronic polyuria 
secondary to his service-connected diabetes mellitus.  The RO 
has not had an opportunity to address the claims.  
Compensable diabetic complications are to be separately 
evaluated unless they are part of the criteria used to 
support a 100 percent schedular evaluation and noncompensable 
complications are considered to be part of the diabetic 
process under Diagnostic Code 7913.  38 C.F.R. § 4.119 
(2007).  Therefore, the Board finds that the issues of 
service connection for a chronic skin disorder to include 
fungal infections and chronic polyuria are inextricably 
intertwined with the issues of the veteran's entitlement to 
an evaluation in excess of 20 percent for the period prior to 
January 7, 2003, and an evaluation in excess of 40 percent 
for the period on and after January 7, 2003, for his diabetes 
mellitus.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance.  

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
to determine the nature and severity of his diabetes mellitus 
in May 2004.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, the Board finds that an 
additional evaluation would be helpful in resolving the 
issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2007); and the Court's 
holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his diabetes mellitus after 
2004 including the names and addresses of 
all health care providers.  Upon receipt 
of the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the claims files.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his service-connected 
diabetes mellitus and all complications 
thereof.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should state that such a review 
was conducted.  

4.  Then adjudicate the veteran's 
entitlement to service connection for 
service connection for a chronic skin 
disorder to include fungal infections and 
chronic polyuria with express 
consideration of the provisions of 38 
C.F.R. § 3.310(a) (2007) and the Court's 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  The veteran and his 
accredited representative should be 
informed in writing of the resulting 
decision and his associated appellate 
rights. The issues are not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the 
issues.  

5.  Then readjudicate the issues of an 
evaluation in excess of 20 percent for 
the veteran's diabetes mellitus for the 
period prior to January 7, 2003, and an 
evaluation in excess of 40 percent for 
his diabetes mellitus for the period on 
and after January 7, 2003.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


